                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-00495 JVS (JDEx)                                     Date   March 19, 2019

 Title             Wael Salim Elhalwani v Ziad Bourji, et al


 Present: The                    James V. Selna
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE RE JURISDICTION

The Court has made a preliminary review of the jurisdictional allegations in the:

                       X Complaint, filed by Wael Salim Elhalwani (“Elhalwani”) on March
13, 2019.

                       __ Notice of Removal (“Notice”)

              The initial pleading invokes jurisdiction on the basis of diversity of
citizenship, 28 U.S.C. § 1332. (Complaint, ¶ 13.) Jurisdiction on this basis requires
complete diversity.

                    The following party to the action is alleged to be a limited liability company
(“LLC”):

                    Glory Entertainment LLC

              For purposes of diversity jurisdiction, an LLC takes on the citizenship of
each of its members. Johnson v. Columbia Properties Anchorage , LP, 437 F.3d 894, 899
(9th Cir. 2006); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Keith v. Black
Diamond Advisors, Inc., 48 F. Supp. 2d 326, 329-30 (S.D. N.Y. 1999). In order to
determine diversity, the Court must consider the citizenship of each LLC member, and if
a member is an LLC, the citizenship of its members. Presently, the Court cannot tell if
jurisdiction has been properly invoked.

                    Elhalwani is ordered to file an amended initial pleading within 15 days
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00495 JVS (JDEx)                                      Date     March 19, 2019

 Title          Wael Salim Elhalwani v Ziad Bourji, et al

identifying each member of each alleged LLC and the member’s citizenship and principal
place of business as of the date of the filing of the initial pleading. If any member is
itself an LLC, the same information shall be provided for each subtier member, and if
need be, for each successive subtier.

             A failure to respond may result in dismissal of the action for lack of
jurisdiction.




                                                                                               :        0

                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                     Page 2 of 2
